DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11, drawn to a method of joining, classified in CPC B23K 1/008.
II.	Claims 12-20, drawn to an assembly product, classified in CPC B23K 35/22 and F01D 5/00.
Inventions I and II are related as process of making and product made (assembly).  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different assembly product which does not require an adhesion resistant material. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
prior art applicable to one invention may not be applicable to another.

During a telephone conversation with Joshua D. Kube on 12/23/20 a provisional election was made with traverse to prosecute the invention of Group I, Claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the following limitations are ambiguous: wherein the joint region defines a joint surface, heating the braze material to form an at least softened material in the joint region, wherein the braze material does not metallurgically bond to the joint surface. First, it is unclear what is meant by “joint region defines a joint surface”- does it mean that entire joint region forms a joint not recite actual brazing or metallurgical bonding in the joint region. Rather, one feature requires that the braze material does not metallurgically bond to the joint surface. From this perspective, heating braze material and yet not metal bonding appears to be conflicting. Consequently, one of ordinary skill in the art would not be able to determine metes and bounds of the claim and whether brazing occurs or not. Concerning the heating step, it is also noted that “to form an at least softened material in the joint region” does not exclude melted material since it is at least softened. The recited vague language fails to clear set forth the scope of the claims, rendering them indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the joint region includes a joint surface; wherein the braze material does not metallurgically bond to the joint surface where the adhesion resistance material is present. 
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Behringer et al. (US 3906617, hereafter “Behringer”) in view of Salm et al. (US 2015/01375322, hereafter “Salm”)
Regarding claim 1, Behringer discloses a method comprising: positioning a first component 11 and a second component 12 (fig. 1) adjacent to each other to define a joint region between adjacent portions of the first component and the second component (col. 2, lines 1-7, 40-45; claim 1), wherein the joint region includes a joint surface; positioning a braze material (filler material) in the joint region, wherein an adhesion resistant material (stop-off composition- col. 3, lines 50-57; col. 4, lines 11-15) is present between the braze material and the joint surface, and wherein the adhesion resistant material is configured to resist adherence of the braze material to the joint surface; heating the braze material to a processing temperature to form an at least softened material in the joint region (brazing temperature forms at least softened material- col. 4, line 15); and forming a mechanical interlock comprising the braze material in the joint region joining the first and second components, wherein the braze material does not metallurgically bond to the joint surface where the adhesion resistance material is present (example 1). 
Concerning cooling, Behringer discloses washing with water after brazing (col. 4, lines 16-18) and so, this naturally cools the softened material to form a Salm (also drawn to braze methods- abstract) teaches that brazing operation generally comprises heating a filler/braze material and subsequently cooling to join the filler/braze with the component together (Background – [0002]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform subsequent cooling after brazing in the joining method of Behringer since such step is conventional and common knowledge in the art of brazing (Salm).
As to claim 2, Behringer discloses that the method further comprises coating the joint surface with the adhesion resistant coating prior to positioning the braze material in the joint region (col. 3, lines 50-57), and wherein the adhesion resistant coating based on rare earth compound (col. 3, lines 1-15) provides at least an oxidation resistance. It is noted that any degree of resistance meets the claims since particular extent/range of resistance is not recited.
As to claims 3-4, Behringer does not disclose the adhesion resistant material comprising a superalloy foil or a superalloy powder. Salm discloses a brazing method, wherein a pre-sintered braze preform is covered with a heat resistant material having a melting point above that of the preform [0044, 0047]. The heat resistant material provides adhesion resistance due to higher melting point and may comprises a powder material coating, or a braze material comprising a superalloy MAR M-509B [0048]- this meets recited superalloy power or foil/layer. Salm teaches that the heat resistance material helps to prevent or avoid any dimensional instability of the preform during subsequent 
As to claim 5, Behringer discloses that the mechanical interlock at least partially surrounds at least one of the first component or the second component to mechanically secure the first component relative to the second component (fig. 2). It is noted that surrounding any side portion meets “partially surrounding”.
As to claim 6, Behringer shows that the first component and the second component define an opening (gap where braze/filler 13 is placed) in the joint region, and wherein the positioning the braze material 13 comprises introducing the braze material into the joint region through the opening (fig. 1).
As to claim 8, Behringer discloses that the braze material 13 (filler alloy) comprises a strip or a pre-molded shape at least partially conforming to the joint region (fig. 1).
As to claim 9, Behringer does not mention a melting point depressant material. However, providing such material is known in the art. Salm teaches a braze method, wherein a preform comprises a sufficient amount of melting point depressant in a second alloy (melting point depressant sink material) to have a lower melting temperature than the base alloy/component so as to promote sintering with the base alloy and enable wetting & bonding; the second alloy comprises nickel-based superalloy including a melting point depressant such boron and/or silicon ([0007], [0031-0032], [0035]). Salm discloses that a sufficient 
As to claim 10, Behringer is silent as to Ni-based or Co-based superalloy for the components. However, Salm teaches that a variety of turbine components (such as blades, vanes etc.) and other components of gas turbine engines are typically formed a nickel-based or cobalt-based superalloy and manufactured or repaired using brazing with suitable mechanical properties (Background- [0002-0003]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to join Ni-based or Co-based 
superalloy components in the joining method of Behringer in order to manufacture a desired assembly of turbine components or gas turbine engine, such as blades and vanes.
As to claim 11, Behringer fails to disclose heating in a vacuum furnace. However, such feature is well known in the art. Salm teaches using a non-oxidizing vacuum or inert gas furnace for brazing as well as subsequent controlled cooling to facilitate the bonding process [0040]. Hence, it would have .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Behringer in view of Salm as applied to claim 1 above, and further in view of Krueger et al. (US 5100050).
As to claim 7, Salm discloses brazing components of gas turbine engines [0003], but fails to show a conical seal interface proximate to and outside the joint region. However, Krueger (also directed to manufacturing gas turbine disks) teaches it is known to have a variety of configurations for the joint region between two components and adjacent areas, including conical or frustoconical interfaces/surfaces (fig. 1, col. 6, lines 15-25). Krueger further teaches that the invention is not limited to illustrated two parts having conical interfaces being joined to form a disk-shaped article and can have other configurations (col. 9, lines 48-60). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to define a conical seal interface proximate to and outside the joint region between the two components in the joining method of Behringer & Salm in order to manufacture a desired turbine component such as a disk assembly (Krueger).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/20, 3/16/20, 1/23/20, 8/28/19, 5/8/19, 3/6/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735